Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are pending.
Claim 5 is withdrawn from consideration.
Claims 1-4 and 6-11 are currently examined on the merits below.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/16/2020 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Election/Restrictions
Applicant’s election of species I, without traverse directed to claims 1-4 and 6-11 in the reply filed on 04/12/2021 is acknowledged.
Specification
The title of the invention is not as descriptive, therefore, the examiner suggests that title maybe changed to provide more description such as adding the display control of inputting means in the title which actually makes the apparatus capable of easily setting image position adjustment value. Thus, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, US 2010/0271640 in view of Omiya Takashi, JP 2010-005822.
Regarding claim 1, Yamamoto discloses an image position setting apparatus (image forming apparatus 1, paragraph 30) that sets an image position adjustment value for adjusting a position on a sheet where an image is formed (paragraphs 96-97, “the control section 110 judges whether an image shift setting is changed between the current sample print timing and the preceding sample print timing or not (Step S25). The image shift setting is a setting for adjusting a position of a front image formed on the front and/or a position of a back image formed on the back of a paper sheet P (i.e. setting by image shift processing). The change of the image shift setting includes a change of a position of a front image formed on the front and/or a position of a back image formed on the back of a paper sheet P by executing image shift processing”), comprising: 
The main body control section 10 includes the control section 110, a nonvolatile memory 121, a random access memory (RAM) 122, a hard disk drive (HDD) 123, an image memory 130, and an image processing section 140. These sections and the like of the main body control section 10 are controlled by the control section 110”, paragraph 53); and at least one processor (CPU, paragraph 54) that executes the instructions, the instructions, when executed, causing the image position setting apparatus to perform operations (“The control section 110 includes a central processing unit (CPU). The control section 110 reads a specified program from a system program and various kinds of application programs which are stored in the nonvolatile memory 121, and expands the read program in the RAM 122. In cooperation with the program expanded in the RAM 122, the control section 110 executes various processing for centralized control of the sections and the like composed of the image forming apparatus 1”, paragraph 54) comprising: 
setting the image position adjustment value (paragraphs 109, 113-115, image position adjustment values are inputted via displayed screen as shown in fig. 13); and performing display control of an input screen for inputting the image position adjustment value (paragraphs 109, 113-115, image position adjustment values are inputted via displayed screen as shown in fig. 13), wherein the display control includes allowable settings of the image position adjustment value on the input screen, using increasing and decreasing amounts relative to a currently set image position adjustment value (paragraphs, 113-114, “An up/down selection button B81 and an up/down shift image area E13a are provided in the up/down selection area E13. In the up/down shift image area E13a, a shift image is displayed, the shift image which is moved from a predetermined position on a paper sheet P a distance up or down corresponding to an adjustment value inputted from the numeric keypad B71 and A right/left selection button B91 and a right/left shift image area E14a are provided in the right/left selection area E14. In the right/left shift image area E14a, a shift image is displayed, the shift image which is moved from a predetermined position on a paper sheet P a distance right or left corresponding to an adjustment value inputted from the numeric keypad B71”).  
Yamamoto fails to explicitly disclose display includes displaying an allowable adjustment range of the image position adjustment value on the input screen.
However, Omiya teaches display includes displaying an allowable adjustment range of the image position adjustment value on the input screen, using increasing and decreasing amounts relative to a currently set image position adjustment value (paragraphs 54-58, “CPU 40 displays a display prompting the display unit 45 to input an adjustment value by the user (S 101), and then, the user inputs an adjustment value from the operation unit 46 (S 5). At this time, a user can input a numerical value within a certain range (e.g., - 50dot-100dot) and input a numerical value outside the adjustable range. Then, the CPU 40 determines that the input value is stored in the NVRAM 43 or the like as an adjustment value (S 101), and ends the setting range adjustment processing”).
Yamamoto and Omiya are combinable because they both teach adjusting image positions where image is formed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamamoto with the teachings of Omiya for the benefit of making it possible to suppress the occurrence of a defect caused by the fact that the set range does not fall within the printable range as taught by Omiya at paragraph 81.
Regarding claim 2, Yamamoto in view of Omiya further teaches wherein the display control includes resetting a value in an input field for the image position adjustment value on the input screen to an initial value (Yamamoto, paragraphs 113-115, 127 adjustment settings are inputted with default settings and prior settings, Omiya, paragraphs 54-58, 79, 98), when the allowable adjustment range of the image position adjustment value is displayed on the input screen using the increasing and decreasing amounts relative to the currently set image position adjustment values (Omiya, paragraphs 54-58 as explained above). 
Yamamoto and Omiya are combinable because they both teach adjusting image positions where image is formed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamamoto with the teachings of Omiya for the benefit of making it possible to easily cope with the change in the printable range as taught by Omiya at paragraph 82.
Regarding claim 3, Yamamoto in view of Omiya further teaches performing control for adjusting the position on the sheet where an image is formed, based on a value obtained by accumulating a value input to the input screen to the image position adjustment value set in the - 30 -10201444US01 past (Omiya, adjustment settings are inputted based on values set previously, paragraphs 54-58, 79, 98).  
Yamamoto and Omiya are combinable because they both teach adjusting image positions where image is formed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamamoto with the teachings of Omiya for the benefit of having it possible to more accurately perform various judgments regarding the range in the print control process as taught by Omiya at paragraph 98.
image forming apparatus 1 is an MFP apparatus, paragraph 31) that transmits the image position adjustment value to an image forming apparatus that forms an image on the sheet (control section 110 of MFP transmits instructions to image forming section 43 that performs printing, paragraph 67, 124-125, 131) (note that it is well known in art that instead of having a multifunctional peripheral which performs various processing functions, a separate individual client computer and attached printer can also be utilized to achieve the same effect) .
Regarding claim 6, it recites similar features as claim 1 except it’s a method claim, thus same rationale as applied for claim 1, also applies for claim 6.
Regarding claim 7, it recites similar features as claim 2 except it’s a method claim, thus same rationale as applied for claim 2, also applies for claim 7.
Regarding claim 8, it recites similar features as claim 3 except it’s a method claim, thus same rationale as applied for claim 3, also applies for claim 8.
Regarding claim 9, which recites a non-transitory computer-readable storage medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Yamamoto in paragraphs 54, 56 and 129.
Regarding claim 10, which recites a non-transitory computer-readable storage medium version of claim 2, see rationale as applied above. Note that non-transitory computer readable medium is taught by Yamamoto in paragraphs 54, 56 and 129.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kohji Yamamoto et al., US 2010/0231939 – teaches to adjust the position of the image to be printed by each print job, based on the print position computed by the print processing part.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672